DETAILED ACTION
This action is responsive to the communications filed on 9/30/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  Thus said terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 2; the present invention is directed to a system and method of signal transmission by two transmitting stations that includes generating, modifying, and then transmitting data OFDM signals according phase change patterns and irregular constellations (i.e. the Euclidean distance between various neighboring constellation points are the same); where at least the selected phase change patterns being indicated (or ‘signaled’) via the ‘control information’ conveyed in the transmitted preambles.  The limitations of the independent claims 1 and 2 are each incorporated by reference into this section of the Office action.
	With respect to independent claims 3 and 4; the present invention is directed to a receiving device and method (which correspond to the transmitting system and method of claims 1 and 2 above) which receive, modify, and then demodulate the received OFDM frames/signals according to selected phase change patterns (as indicated by the 
	With respect to independent claims 1-4; the closest prior art of record, Murakami et al. (US 2012/0224651: previously cited), which shows a similar transmission system/method and receiver system/method which includes two transmission stations and receiver station (that may receive OFDM communication signals from the two transmission stations), see figs. 62+65; where the transmitting stations apply phase changing weights to the OFDM communication signals, see figs. 62+65+66 (for the transmitter/repeater stations) that are later received and processed by a receiver station (see at least figs. 65+7+8), which includes overhead control information regards to applied phase changing pattern (see fig. 66 and paragraph [0094]).  
	However, the prior art of record (including but not limited to Murakami et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added): 

1.	A transmission method used in a transmission system that includes a first transmission station and a second transmission station, the transmission method comprising:
	performing, by the first transmission station, first phase changing on signals included in a first orthogonal frequency-division multiplexing (OFDM) frame according to a first phase changing pattern or a second phase changing pattern;
	performing, by the second transmission station, second phase changing on signals included in a second OFDM frame according to a third phase changing pattern or a fourth phase changing pattern, the second OFDM frame being identical to the first OFDM frame;
	converting, by the first transmission station, a first control information modulated signals 
	converting, by the second transmission station, a second control information modulated signals to generate a second preamble, and converting, by the second transmission station, the second OFDM frame to generate a second OFDM signal, the second control information modulated signals being identical to the first control information modulated signals;
	transmitting, by the first transmission station, the first preamble and the first OFDM signal; and
	transmitting, by the second transmission station, the second preamble and the second OFDM signal, wherein
	the control information includes information indicating the phase changing patterns used for the first phase changing and the second phase changing, and
	the first preamble is generated without undergoing the first phase changing, and the second preamble is generated without undergoing the second phase changing, and
	the first OFDM frame includes modulated signals generated by using a modulation scheme having N×N candidate signal points, a real component value of each candidate signal point is one from among N candidate values, an imaginary component value of each candidate signal point is one from among the N candidate values, wherein N is a positive integer greater than three that is also a power of two, 
	the N candidate values include at least a first value, a second value which is lower than and next to the first value, and a third value which is higher than and next to the first value, a distance between the first value and the second value is different from a distance between the first value and the third value, and
	N is 16.

3.	A reception method used in a reception device that receives a signal transmitted from a transmission system, the reception method comprising:
	receiving a first reception signal obtained by receiving a first preamble and a second preamble transmitted from a first antenna and a second antenna respectively, and receiving a second reception signal obtained by receiving a first orthogonal frequency-division multiplexing (OFDM) signal and a second OFDM signal transmitted from the first antenna and the second antenna respectively, wherein
	the first preamble is generated by converting a first control information modulated signals 
	the second preamble is generated by converting a second control information modulated signals into the second preamble, the second control information modulated signals are identical to the first control information modulated signals, and
	the first OFDM signal is generated by performing first phase changing on signals included in a first OFDM frame according to a first phase changing pattern or a second phase changing pattern, converting the first OFDM frame into the first OFDM signal, and
	the second OFDM signal is generated by performing first phase changing on signals included in a first OFDM frame according to a third phase changing pattern or a fourth phase changing pattern, converting the second OFDM frame into the second OFDM signal, the second OFDM frame being identical to the first OFDM frame; and
	demodulating the second reception signal based on the control information acquired from the first reception signal, wherein
	the control information includes information indicating the phase changing patterns used for the first phase changing and the second phase changing, and
	the first preamble is generated without undergoing the first phase changing, and the second preamble is generated without undergoing the second phase changing, and
	the first OFDM frame includes modulated signals generated by using a modulation scheme having N×N candidate signal points, a real component value of each candidate signal point is one from among N candidate values, an imaginary component value of each candidate signal point is one from among the N candidate values, wherein N is a positive integer greater than three that is also a power of two, 
	the N candidate values include at least a first value, a second value which is lower than and next to the first value, and a third value which is higher than and next to the first value, a distance between the first value and the second value is different from a distance between the first value and the third value, and
	N is 16.

Independent claims 2 and 4 each recite similar limitations as the allowable subject matter of claims 1 and 3, respectively (in regards to the technical/engineering merits), and thus each are allowable for similar rationale as independent claims 1 and 3 entirety of each independent claim is the subject matter that renders each of the independent claims allowable, not solely the emphasized portions above (since the other limitations provide context).  Claims 1-4 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-4 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        3/11/2021